DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: remarks filed on 01/21/2021.
   Claims 1-19 are currently pending and presented for examination.

Response to Arguments 
         Applicant's remarks filed on 01/21/2021 have been considered. The remarks with respect to claims interpretation under 35 U.S.C. 112(f) have been considered but they are not persuasive. The claim interpretation with respect to claim interpretation under 35 U.S.C. 112(f) is maintained. The remarks with respect to prior art rejection and claim objection have been considered and they are persuasive. The prior rejection and claims objection is withdrawn. 
               Claims 1-19 are allowed.
	 Regarding remarks with respect to claims interpretation under 35 U.S.C. 112(f), “changer”, “detector”, “controller” are non-structural generic place holders which are simply a substitute for “means for” (See MPEP 2181). Secondly, the generic place holders are modified by functional language, such as “configured to change a position of a focal plane…, “configured to detect the operation amount…”, “configured to change a unit drive amount with respect to the operation amount “; thirdly , the generic place 

Allowable subject matter
    Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
           Regarding claim 1, prior art on record Toguchi (US Pub. No.: US 2008/0165272 A1) discloses a lens apparatus (Figs. 1, 2; Par 28; video camera 10) comprising: 
         an imaging optical system including a plurality of lenses (Fig. 2;  Para 32; lens unit 100 includes a first lens 110, a zoom lens 120, a third lens 140 and a focus lens 150);
          an operator (Para 34; focus driver 535);
       a focus position changer configured to change a position of a focal plane by changing a position of at least one of the plurality of lenses according to an operation amount of the operator (Para 34; The focus motor 530 is a stepping motor and is connected to the microcomputer 400 via a focus driver 535 for driving the focus motor 
	an operation amount detector configured to detect the operation amount ( Para 37; first origin sensor 170 and a second origin sensor 180 to detect whether the respective lenses 120 and 150 (focus lens) reach preset reference positions specified as their origin);
	a tilt changing unit configured to change a tilt of the focal plane by changing an inclination of the imaging optical system (Para 30; The lens unit 100 is supported on the lens support frame 14 and is connected to a tilt motor 540. The lens unit 100 is rotated in a vertical direction according to drive control of the tilt motor 540.) ;
	a tilt amount detector configured to detect a tilt amount including a tilt direction and a tilt angle of the imaging optical system (Para 51, 55; the microcomputer 400 
controls the tilt motor 540 for the tilt operation of the video camera 10 in a specified angle. The microcomputer 400 then obtains characteristic values of the optical system representing the current zoom lens position, the current focus lens position, the current pan position, and the current tilt position from the internal RAM (step S110)); and 
	a controller  ( Para 41, 59-63; microcomputer 400; The above series of processing obtains the current settings of the various parameters including the zoom lens position, the focus lens position, the pan position, the tilt position, the exposure mode, and the focus mode and also provides the focused position parameter FP and the background position parameter BP. The microcomputer 400 correlates the settings of these parameters as preset values to the preset number PN identified at step S100 
	However, none of the prior art discloses the controller is configured to change the unit drive amount such that the focus position changer changes the position of the at least one of the plurality of the lenses (i) according to a first unit drive amount with respect to the operation amount based on a first detected tilt amount and (ii) according to a second unit drive amount with respect to the operation amount different from the first unit drive amount based on a second detected tilt amount different from the first detected tilt amount. 
	Claims 2-10 are allowed as being dependent from claim 1. 
        Regarding claim 11, Toguchi discloses an imaging apparatus (Figs. 1, 2; Par 28; video camera 10) comprising: 
         an imaging optical system including a plurality of lenses (Fig. 2;  Para 32; lens unit 100 includes a first lens 110, a zoom lens 120, a third lens 140 and a focus lens 150);
          an operator (Para 34; focus driver 535);
       a focus position changer configured to change a position of a focal plane by changing a position of at least one of the plurality of lenses according to an operation amount of the operator (Para 34; The focus motor 530 is a stepping motor and is 
	an operation amount detector configured to detect the operation amount ( Para 37; first origin sensor 170 and a second origin sensor 180 to detect whether the respective lenses 120 and 150 (focus lens) reach preset reference positions specified as their origin);
	an imaging element configured to capture an image by photoelectrically converting an image formed by the imaging optical system into an electric signal (Para 38; CCD 200, an image sensor that receives the light transmitted through the lens unit 100 and converts the received light into an electric signal) ; 
	a tilt changing unit configured to change a tilt of the focal plane by changing an inclination of the imaging optical system (Para 30; The lens unit 100 is supported on the lens support frame 14 and is connected to a tilt motor 540. The lens unit 100 is rotated in a vertical direction according to drive control of the tilt motor 540.) ;
	a tilt amount detector configured to detect a tilt amount including a tilt direction and a tilt angle of the imaging optical system (Para 51, 55; the microcomputer 400 
controls the tilt motor 540 for the tilt operation of the video camera 10 in a specified angle. The microcomputer 400 then obtains characteristic values of the optical system representing the current zoom lens position, the current focus lens position, the current pan position, and the current tilt position from the internal RAM (step S110)); and 

 	However, none of the prior art discloses  wherein the controller is configured to change the unit drive amount such that the focus position changer changes the position of the at least one of the plurality of the lenses (i) according to a first unit drive amount with respect to the operation amount based on a first detected tilt amount and (ii) according to a second unit drive amount with respect to the operation amount different from the first unit drive amount based on a second detected tilt amount different from the first detected tilt amount. 
           Claims 12-19 are allowed as being dependent from claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696